—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered October 19, 2001, convicting her of grand larceny in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, she knowingly, voluntarily, and intelligently waived the right to appeal her conviction and sentence as part of the plea agreement (see People v Muniz, 91 NY2d 570; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Scott, 272 AD2d 783). In light of this waiver, we do not review the defendant’s claim that the County Court improvidently exercised its discretion in denying her motion to adjourn sentencing to allow her additional time to make a restitution payment. Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.